HaRROn, /., dissenting: In order to have a deduction under section 23 (u) for periodic payments to a divorced wife, the periodic payments must meet all of the conditions prescribed in section 22 (k). One of the conditions prescribed in section 22 (k) is that the payments made by the former husband must be in discharge of a legal obligation which is incurred by the husband, because of the marital or family relationship, under a written instrument incident to the divorce. In these proceedings, the periodic payments which are involved were made during the years 1949-1952, after a divorce was granted to the husband, Maurice Fixler. The narrow question for decision, I believe, is whether the periodic payments in question discharged a legal obligation of Fixler incurred by him because of the marital relationship. If the legal obligation so discharged, assuming arguendo that Fixler had a legal obligation, was not incurred because of the marital relationship, then the decision must be that the periodic payments do not come within section 22 (k) and the correlative section 23 (u). It is on this point that I dissent from the majority view, and the reasons, as I see them, are as follows: Maurice, the husband, was granted an absolute divorce in 1940 by an Illinois court, on the ground that Ethyl, the wife, had committed adultery. The husband was the injured party; the wife was at fault. In this situation, perhaps the Illinois court could have exercised its equity power to award the wife alimony if the circumstances justified such action, even though it is the general rule in Illinois that a wife is not entitled to alimony where a divorce is granted to the husband for the wife’s fault. See Rybakowicz v. Rybakowicz, 290 Ill. 550, 125 N. E. 370; Boylan v. Boylan, 349 Ill. 471, 182 17. E. 614; and Spitler v. Spitler, 108 Ill. 120; Adler v. Adler, 26 N. E. 504, 508. Or perhaps the Illinois court could have said nothing in its decree about alimony, or the wife’s right thereto. But the Illinois court dealt with the matter in its decree. The court determined and decreed that Ethyl forfeit and be barred of dower, homestead, alimony, and other property rights by reason of her marriage. Under the court’s decree, there could not be any further legal obligation upon Maurice after the divorce to make any payments to Ethyl in discharge of an obligation which arose because of the marital relationship, or because of a right which accrued to Ethyl because of the relation of marriage. The rights of dower, homestead, and alimony, which had arisen because of the marriage of Maurice and Ethyl, were adjudged and decreed “forfeit” as of the time of the entry of the decree of divorce. It may be well to consider, before going further, the significance of the marital rights which were thus cut off, the nature, of alimony, and the meaning of “forfeit” in connection with the pertinent condition contained in section 22 (k). It has been stated in Herrick v. Herrick, 319 Ill. 146, 149 N. E. 820, 823, as follows:  Alimony does not arise from any business transaction but from the relation of marriage. It is not founded on contract but on the natural and legal duty of the husband to support the wife. Barclay v. Barclay, 184 Ill. 375, 56 N. E. 636, 51 L. R. A. 351; Audubon v. Shufeldt, 181 U. S. 575, 21 S. Ct. 735, 45 L. Ed. 1009. It is that allowance out of the estate of her husband which is made to a woman on a decree of divorce for her support. The principle on which alimony.is given to the divorced wife is that the husband shall furnish his wife what shall be deemed a suitable support, corresponding in degree with his pecuniary ability and social standing. * * *  A decree for divorce is like a final decree in any other case, and cannot be changed except in so far as the statute granting the power to award alimony to the wife authorizes the court to alter it to meet new conditions. Kelley v. Kelley, 317 Ill. 104, 147 N. E. 659. In addition to providing alimony during the joint lives of the parties, the decree, by consent, may provide for the payment of alimony as long as the wife lives. (Storey v. Storey, 125 Ill. 608, 18 N. E. 329, 1 L. R. A. 320, 8 Am. St. Rep. 417), and thereby give a susbtitute for dower. Adams v. Storey, 135 Ill. 448, 26 N. E. 582, 11 L. R. A. 790, 25 Am. St. Rep. 392. * * * The petitioners contend that there was an oral agreement which Maurice and Ethyl entered into upon their separation prior to their divorce. Respondent contends that there is insufficient evidence in the record to prove that an oral agreement was entered into by Maurice and Ethyl prior to their divorce on April 30,1940, or to establish the terms of such alleged oral agreement, or to establish that the written agreement dated April 5,1945, which date was after the enactment of sections 22 (k) and 23 (u), which were enacted by the Revenue Act of 1942, section 120, which became effective after December 31, 1941, is what it purports to be. With respect to the proof, most of the facts have been stipulated and the only person to give testimony in these proceedings was Ethyl. However, if we accept the contention that there was an oral agreement, entered into in 1940, under which Maurice agreed to make support payments to Ethyl during her life, then we may regard the support payments for life to be a substitute for dower. Herrick v. Herrick, supra. The term “forfeit” has the essential meaning of “to lose” as the penalty of some misdeed. The word includes not merely the idea of losing, but also of having the property transferred to another. Where an owner of interests, or rights, is penalized for a wrong by forfeiture, he loses his interests, or rights, and they become vested in the party injured “as a recompense for the wrong which he alone, or the public together with himself, hath sustained.” Cyclopedic Law Dictionary, 3d ed. Having the above in mind, it appears that upon the entry of the divorce decree of the Illinois court on April 30,1940, Ethyl lost rights which theretofore had been hers because of the marital relation, namely, her rights of dower, homestead, alimony, and other property rights, and that those rights reverted to the former husband, Maurice. Therefore,-although Maurice may have been legally obligated to support Ethyl and to recognize her rights as his wife at the time he entered into the alleged oral agreement, he was relieved from such legal obligations, which had arisen because of the marital relation, upon entry of the decree of the Illinois court, which decree has not been modified. It would appear that after the entry of the decree on April 30,1940, the pre-divorce agreement was not enforceable as an agreement under which Ethyl gave up rights which were hers because of the marriage relation in return for support for her life. Cf. Thomas E. Hogg, 13 T. C. 361, 367. It would appear, also, that under the circumstances and in view of the forfeit annexed by law under the court’s decree, Maurice’s continuance of the support payments after entry of the decree was voluntary. The case of In re Moser, 145 F. 2d 523, relied upon by this Court, is distinguishable because in that case it was provided in the separation agreement that in case of divorce the agreement should be incorporated in the divorce decree and made part thereof regardless of whether a divorce was granted by such decree to the husband or to the wife, and when the husband obtained a divorce by default decree, the decree made no reference to alimony, i. e., the decree was silent on the matter. Such decree is entirely different from a decree which declares forfeit the wife’s rights to dower and alimony which are rights of the marital relation. In view of the decree of the Illinois court, the written agreement which was executed 5 years later, on April 5,1945, must be regarded as ineffectual insofar as it purports to effectuate a release by Ethyl of her dower, support, and other marital rights to Maurice in consideration for his agreement to make support payments to her for life. When the written agreement was executed, Ethyl no longer possessed dower, support, and other rights resulting from her marriage to Maurice because those rights had been declared forfeit by a court of competent jurisdiction and the court’s decree was not modified after its entry at any time. See Smith v. Johnson, 321 Ill. 134, 151 N. E. 550. Also, because of the court decree, the written agreement executed in 1945 might be viewed as in contravention of public policy. Vayette v. Myers, 303 Ill. 562, 136 N. E. 467, certiorari denied 260 U. S. 749. No case is cited where a deduction for support payments has been allowed under section 23 (u) where a former wife has been explicitly barred from dower and alimony rights in a divorce decree. In my opinion the payments involved in these proceedings were not in discharge of a legal obligation of the former husband, Maurice, which, because of the marital relationship, were incurred. See Frederick S. Dauwalter, 9 T. C. 580; Ben Myerson, 10 T. C. 729; and Benjamin B. Cox, 10 T. C. 955, affd. 176 F. 2d 226. I do not believe that this conclusion is inconsistent with the reasoning in Lerner v. Commissioner, 195 F. 2d 296. To hold that the payments of Maurice in the taxable years come within the scope of section 22 (k) represents an enlargement of the statute beyond its clear terms and the intendment of the Congress. I would conclude that the payments by Maurice to his former wife, in the taxable years, were personal expenditures. If he was legally obligated to make them in each of the taxable years, his obligation must have been founded upon some legal obligation which arose not because of the marital relationship but because of some other relationship. Section 22 (k) does not apply to every sort of legal obligation which a former husband may incur. I respectfully dissent. Mulroney, J., agrees with this dissent.